internal_revenue_service department of the treasury number release date index nos washington dc person to contact telephone number refer reply to cc psi b02-plr-130593-00 date date trust tribe tribal gaming procedures x dear this responds to a letter dated date and subsequent correspondence written on behalf of the tribe requesting a ruling under sec_676 of the internal_revenue_code the information submitted states that the tribe is a federally recognized tribal government with sovereign authority over its governmental affairs the tribe constitutes an indian_tribal_government under sec_7701 in addition to basic government services the tribe also conducts class ii and class iii gaming operations on tribal trust land pursuant to the indian gaming regulatory act u s c sec_2701 et seq and the tribal gaming procedures integrated with the gaming operations the tribe operates hotels restaurants retail shops a theater and sports entertainment generally income from gaming is the primary source of funding for the tribe’s basic government services the tribe intends to create trust to provide a stable and secure source of funds to insure the long-term security of the tribe and its members separate from its business enterprises the finance_committee of the tribe has passed a resolution recommending that the tribal council establish trust trust was then presented to the tribal council the tribe’s elected governing body for approval the tribal council passed a resolution approving the establishment of trust pending tribal membership approval the tribal membership approval will be sought within days of receipt of this private_letter_ruling plr-130593-00 trust will be funded with such property as is transferred to it from time to time it is anticipated that such property will be transferred to trust by the tribe sec_1 of the trust agreement provides that trust shall consist of any property transferred to trust from time to time by the tribe but from no other source whatsoever sec_2 of the trust agreement provides that trust shall be perpetual and shall have no termination_date except as otherwise provided in section of the trust agreement sec_3 of the trust agreement provides that no distribution shall be made from trust prior to the first day of the fiscal_year following the later of i the first fiscal year-end date upon which the fair_market_value of trust assets equals or exceeds dollar_figurex or ii ten years from the date of trust’s initial funding referred to as the initial distribution year during the initial distribution year and in each succeeding fiscal_year the trustees may distribute to the tribe and or the adult tribal members trust property having a fair_market_value not exceeding the available distribution amount as defined in the trust agreement recomputed annually the available distribution amount shall be equal to fifty percent of the average annual total return of trust assets for the preceding five fiscal years plus any undistributed portion of the available distribution amount from prior years which the trustees previously reserved for possible future distribution in determining what portion if any of the available distribution amount to distribute in a given fiscal_year the trustees shall adhere to the following procedures a first the trustees shall consider any written application received by the trustees from the tribal council requesting a distribution of a certain dollar amount to the tribe from the current available distribution amount such funds to be used for the general welfare of the tribe and its members to assist the trustees in their review of such application the tribal council shall provide a detailed explanation of the proposed use of the requested funds together with such other information as the trustees may deem pertinent including financial budgets and an accounting of the prior year’s distribution to the tribe if any from that year’s available distribution amount the trustees shall determine in their sole and absolute discretion what portion if any of the current available distribution amount to distribute to the tribe b second after providing for any distribution to the tribe under sec_3 paragraph a of the trust agreement the trustees shall determine in their sole and absolute discretion what portion if any of the remaining current available distribution amount to distribute to the adult tribal members any funds which the trustees decide to distribute to the adult tribal members shall be distributed on a per capita basis to all adult tribal members who are deemed by the tribal council to be in good standing as of the designated_distribution date plr-130593-00 c third to the extent that the total available distribution amount is not otherwise distributed in a given fiscal_year the trustees shall determine in their sole and absolute discretion what portion if any of the undistributed funds shall be reserved for possible future distributions as part of the available distribution amount in future years and what portion if any shall be permanently reinvested in the trust property sec_4 of the trust agreement provides that in exercising their discretion concerning distributions of the available distribution amount the trustees shall consider the use of the distributed trust property for one or more of the following purposes a to fund tribal government operations or programs b to provide for the general welfare of the tribe and its members and c to promote tribal economic development sec_5 of the trust agreement provides that trust at all times shall have five trustees who shall be as follows a the then acting treasurer of the tribal council b one member of the elders council to be appointed by the elders council and c three independent trustees to be appointed by the tribal council the term independent trustees shall mean any individuals or institutions legally empowered to act who or which are not otherwise directly or indirectly connected with or presently compensated by the tribe section of the trust agreement provides that all decisions concerning the administration investment and distribution of the trust property shall require an affirmative vote of at least three trustees a trustee shall be exculpated from any liability resulting from a decision with respect to which such trustee was absent or has dissented if such trustee promptly files a written notice of such trustee’s absence or dissent with the tribal council section of the trust agreement provides that the trust agreement shall be governed by the laws of the tribe and the tribal court system shall have jurisdiction over trust and the trustees as it would over any other inter_vivos_trust and its trustees section of the trust agreement provides that the trust agreement may be amended at any time and from time to time or terminated at any time but only if the following votes approving such amendment or termination have been obtained a at least two-thirds vote of the entire tribal council approving any proposed amendment or termination at a duly called meeting of the tribal council b followed within ninety days from the tribal council’s affirmative vote by at least two-thirds vote of the elders present at a duly called meeting of the elders council approving such proposed amendment or termination and c followed within ninety days from the elders council’s affirmative vote by at least two-thirds vote of the eligible voters of the tribe approving such proposed amendment or termination at a duly called tribal membership meeting upon obtaining the required votes for a_trust amendment such amendment shall become effective upon obtaining the required votes to terminate trust within the plr-130593-00 requisite time period trust shall terminate and the trustees shall distribute all remaining trust property to the tribe in a timely manner section of the trust agreement provides that no beneficiary shall have the power in any manner to anticipate charge or encumber any of his her or its interests under trust while in the possession of the trustees no interest of any beneficiary of trust shall be subject_to pledge assignment sale or transfer in any manner and no such interest shall be liable or subject in any manner for debts contracts liabilities or torts of any beneficiary sec_451 and sec_1_451-1 of the income_tax regulations provide that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting sec_1_451-2 provides that a taxpayer constructively receives income in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions in order to tax an amount by reason of constructive receipt the amount must be subject_to the unqualified demand of the individual who is to be taxed 44_tc_20 36_tc_111 acq 1962_1_cb_3 18_tc_570 aff'd 207_f2d_711 7th cir 8_tc_809 acq 1947_2_cb_4 amounts held by trust will not be credited to the account of any individual member of the tribe and will not be subject_to unqualified demand of any individual member of the tribe there is no provision for any distribution from trust during the year period following the initial funding of trust trust distributions during subsequent periods will be made at the sole and absolute discretion of the trustees no individual member of the tribe will have the ability to reduce amounts held by trust to his possession accordingly the amounts held by trust will not be taxable to the members of the tribe by reason of constructive receipt the economic_benefit_doctrine requires a determination that the actual receipt of property or the right to receive property in the future confers a current economic benefit on the recipient economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for a taxpayer's sole benefit 16_tc_244 aff'd per curiam 195_f2d_541 6th cir revrul_60_31 1960_1_cb_174 situation plr-130593-00 in sproull the court applied the economic_benefit_doctrine to tax amounts an employer paid to an interest bearing trust as compensation_for an employee’s past services no one other than the employee had any interest in or control_over the monies in the trust the employee was required to take no further action to earn or establish his rights to the amounts in trust the trustee’s duties were limited to holding investing and paying the amounts in trust to the employee or his estate in the event of his prior death in the two taxable years following the creation of the trust the tax_court held that there is no doubt that such an interest had a value equivalent to the amount_paid over for his benefit sproull t c pincite in 64_tc_245 a minor was held taxable on winnings from the irish sweepstakes in the year the winnings were deposited in an interest bearing bank account for the minor’s benefit the funds including interest were to be held in the account until the minor reached age or the minor’s legal_representative applied for release of the funds on the minor’s behalf in the circumstances involving trust to be created by the tribe no member of the tribe will receive an interest in trust or a right to receive distributions from trust no amounts held by trust will be held or used solely for the benefit of any individual member of the tribe no member of the tribe has a right to or any assurance of receiving any property held by trust even if the trustees decide to make distributions from trust an adult member of the tribe must be deemed by the tribal council to be in good standing as of the designated_distribution date in order to be eligible to receive a distribution the information provided does not indicate the circumstances which would preclude a member from being in good standing if an adult member of the tribe dies during the 10-year period following the initial funding of trust or prior to the time the trustees decide to make a distribution from trust the deceased member’s estate would have neither a right to a distribution from trust nor an interest in trust based on the considerations indicated above amounts held by trust will not be taxable under the economic_benefit_doctrine to the adult members of the tribe sec_671 provides that where it is specified in sec_673 through that the grantor or another person shall be treated as the owner of any portion of a_trust there shall be included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account in computing taxable_income or credits against the tax of an individual sec_1_671-2 provides that for purposes of part i of subchapter_j chapter of the internal_revenue_code a grantor includes any person to the extent such person either creates a_trust or directly or indirectly makes a gratuitous transfer within the meaning of sec_1_671-2 of property to a_trust for purposes of sec_1 the term property includes cash plr-130593-00 sec_1_671-2 provides that a gratuitous transfer is any transfer other than a transfer for fair_market_value sec_1_671-2 provides that for purposes of sec_1_671-2 a transfer is for fair_market_value only to the extent of the value of property received from the trust services rendered by the trust or the right to use property of the trust sec_676 provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under any other provision of part i of subchapter_j chapter of the code where at any time the power to revest in the grantor title to such portion is exercisable by the grantor or a nonadverse_party or both sec_1_676_a_-1 provides that if a power to revest in the grantor title to any portion of a_trust is exercisable by the grantor or a nonadverse_party or both without the approval or consent of an adverse_party the grantor is treated as the owner of that portion except as provided in sec_676 relating to powers affecting beneficial_enjoyment of income only after the expiration of certain periods of time if the title to a portion of the trust will revest in the grantor upon the exercise of a power by the grantor or a nonadverse_party or both the grantor is treated as the owner of that portion regardless of whether the power is a power_to_revoke to terminate to alter or amend or to appoint sec_672 provides that for purposes of subpart e part i subchapter_j chapter of the code the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust sec_672 provides that for purposes of subpart e the term nonadverse_party means any person who is not an adverse_party under section of the trust agreement the tribe which will be the grantor of trust through the tribal council and the elders council and with the consent of two- thirds of the eligible voters of the tribe has the power to terminate trust and revest the trust assets in the tribe under sec_3 of the trust agreement as of the initial distribution year and prior to termination the adult tribal members may receive a distribution from trust however any distribution from trust to the tribal members is to be made at the complete discretion of the trustees who must first consider making a distribution to the tribe before making a distribution to the adult tribal members individually a distribution decision requires the vote of at least three of the five trustees and at least three of the trustees must be independent only adult tribal members who are deemed by the tribal council to be in good standing as of the designated_distribution date may receive a distribution furthermore under section of the trust agreement the tribal members may not in any manner anticipate charge encumber pledge assign sell or transfer their interests under trust accordingly plr-130593-00 based on the facts and circumstances the tribal members do not have a substantial_beneficial_interest in trust and are not treated as adverse parties under sec_672 therefore the tribal members are nonadverse parties for purposes of sec_672 and sec_676 see water resource control v commissioner t c m p-h big_number 110_f2d_916 1st cir accordingly based on the information submitted and representations made we conclude that the tribe will be treated as the owner of trust under sec_676 because the tribe and nonadverse parties may terminate trust and revest the assets in the tribe furthermore the tribe which is not subject_to federal_income_tax shall not be subject_to federal_income_tax on the income of trust the tribal members will include in gross_income any amounts distributed to them in the taxable_year of distribution from trust revrul_94_16 1994_1_cb_19 revrul_67_284 1967_2_cb_55 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x's authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
